Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed April 5, 2022.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed April 5, 2022 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sainani et al. (US 2017/0220672 A1).

INDEPENDENT:
As per claim 1, Sainani teaches a computer system comprising: 
a memory storing a plurality of event log entries (see Sainani, [0060]: “pre-specified data items may be extracted from the machine data and stored in a database to facilitate efficient retrieval and analysis of those data items at search time”; and [0064]: “In the SPLUNK® ENTERPRISE system, machine-generated data are collected and stored as “events””), each event log entry of the plurality of event log entries including an identifier of an event and a timestamp at which the event occurred (see Sainani, [0064]: “In general, each event can be associated with a timestamp that is derived from the raw data in the event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events, etc.”; and [0146]: “Upon loading of the data model object, the report generation process may enable a user to use the fields (e.g., the fields defined by the data model object) to define criteria for a report (e.g., filters, split rows/columns, aggregates, etc.) and the search may be used to identify events (e.g., to identify events responsive to the search) used to generate the report”); 
at least one network interface (see Sainani, [0141]: “Thus, a user can retrieve and use the “e-mails sent” data model object to quickly search source data for events relating to sent e-mails, and may be provided with a listing of the set of fields relevant to the events in a user interface screen”); and 
at least one processor coupled to the memory and the at least one network interface and configured to (see Sainani, FIG. 1)
receive, via the at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network (see Sainani, [0077]: “In general, a host device 106 may be involved, directly or indirectly, in processing requests received from client devices 102”; [0078]: “in general, a client device 102 or application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets”; and [0121]: “At block 408, the indexers to which the query was distributed, search data stores associated with them for events that are responsive to the query”), each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts (see Sainani, [0064]: “An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time. In general, each event can be associated with a timestamp that is derived from the raw data in the event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events, etc.”; and [0180]: “One such application is SPLUNK® APP FOR VMWARE® that provides operational visibility into granular performance metrics, logs, tasks and events, and topology from hosts, virtual machines and virtual centers”), each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application (see Sainani, [0121]: “At block 408, the indexers to which the query was distributed, search data stores associated with them for events that are responsive to the query”; and [0219]: “Information in the entity definitions may be used to identify the appropriate events at the time a KPI is defined or whenever a KPI value is being determined. The KPI values derived over time may be stored to build a valuable repository of current and historical performance information for the service, and the repository, itself, may be subject to search query processing”), 
identify two or more event log entries within the plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations (see Sainani, [0178]: “For example, FIG. 9B illustrates an example incident review dashboard 910 that includes a set of incident attribute fields 911 that, for example, enables a user to specify a time range field 912 for the displayed events. It also includes a timeline 913 that graphically illustrates the number of incidents that occurred in time intervals over the selected time range. It additionally displays an events list 914 that enables a user to view a list of all of the notable events that match the criteria in the incident attributes fields 911”; and [0246]: “In some embodiments, events can correspond to data that is generated on a regular basis and/or in response to the occurrence of a given event. In the context of server log data, for example, a server that logs activity every second may generate a log entry every second, and the log entries may be stored as corresponding events of the source data. Similarly, a server that logs data upon the occurrence of an error event may generate a log entry each time an error occurs, and the log entries may be stored as corresponding events of the source data”), 
construct a performance profile based on the two or more event log entries (see Sainani, [0066]: “The data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc.”; [0079]: “one or more of host applications 114 may generate various types of performance data during operation, including event logs, network data, sensor data, and other types of machine-generated data”; and [0166]: “These additional results can then be combined with the partial results to produce a final set of results for the query”), and 
transmit the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application (see Sainani, [0169]: “In addition to the creation of the summaries, the summarization engine schedules the periodic updating of the report associated with the query. During each scheduled report update, the query engine determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries. Also, if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report”; and [0219]: “Information in the entity definitions may be used to identify the appropriate events at the time a KPI is defined or whenever a KPI value is being determined. The KPI values derived over time may be stored to build a valuable repository of current and historical performance information for the service, and the repository, itself, may be subject to search query processing”).

As per claim 15, Sainani teaches a method of tracking and enhancing performance of a virtual workspace system using a computer system comprising a memory, at least one network interface, and at least one processor coupled to the memory and the at least one network interface, the memory storing a plurality of event log entries, each event log entry of the plurality of event log entries including an identifier of an event and a timestamp at which the event occurred, the method comprising: 
receiving, via the at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application; 
identifying two or more event log entries within the plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations; 
constructing a performance profile based on the two or more event log entries; and 
transmitting the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application (See Claim 1 rejection above).

As per claim 18, Sainani teaches a non-transitory computer readable medium storing processor executable instructions to track and enhance performance of a virtual workspace system, the instructions comprising instructions to: 
receive, via at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application; 
identify two or more event log entries within a plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations; 
construct a performance profile based on the two or more event log entries; and 
transmit the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application (See Claim 1 rejection above).

DEPENDENT:
As per claim 2, which depends on claim 1, Sainani further teaches wherein the one or more phases comprise a virtual resource enumeration phase (see Sainani, [0062]: “a data center, servers, or network appliances may generate many different types and formats of machine data (e.g., system logs, network packet data (e.g., wire data, etc.), sensor data, application program data, error logs, stack traces, system performance data, operating system data, virtualization data, etc.) from thousands of different components”; [0134]: “The events tab illustrated in FIG. 6A displays a timeline graph 605 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range. It also displays an events list 608 that enables a user to view the raw data in each of the returned events”; and [0219]: “Each KPI measures an aspect of service performance at a point in time or over a period of time (aspect KPI's). Each KPI is defined by a search query that derives a KPI value from the machine data of events associated with the entities that provide the service”), 
the plurality of processes comprises the virtualization client application and a virtual resource broker (see Sainani, FIG. 1; and [0098]: “During operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers. Forwarders 204 can also perform operations on the data before forwarding, including removing extraneous data, detecting timestamps in the data, parsing data, indexing data, routing data based on criteria relating to the data being routed, and/or performing other data transformations”), and 
to identify the two or more event log entries includes to identify a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and a second event log entry marking rendering of the list via the user interface (see Sainani, [0122]: “the results can include a listing of matching events returned by the query, or some type of visualization of the data from the returned events”; and [0219]: “The KPI values derived over time may be stored to build a valuable repository of current and historical performance information for the service, and the repository, itself, may be subject to search query processing”).
As per claim 3, which depends on claim 2, Sainani further teaches wherein the one or more phases comprise a virtual resource allocation phase and a virtual resource connection phase (see Sainani, [0078]: “in general, a client device 102 or application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets”; [0083]: “a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106”; and [0188]: “a cloud-based service refers to a service hosted by one more computing resources that are accessible to end users over a network, for example, by using a web browser or other application on a client device to interface with the remote computing resources”), 
the plurality of processes comprises the virtualization client application, the virtual resource broker, and a virtualization agent (see Sainani, [0077]: “In the illustrated embodiment, a system 100 includes one or more host devices 106. Host devices 106 may broadly include any number of computers, virtual machine instances, and/or data centers that are configured to host or execute one or more instances of host applications 114”), and 
to identify the two or more event log entries includes to identify a first event log entry marking reception of input via the user interface requesting access to at least one virtual resource in the list, and a second event log entry marking rendering of a representation of the at least one virtual resource via the user interface (see Sainani, [0122]: “the results can include a listing of matching events returned by the query, or some type of visualization of the data from the returned events”; and [0219]: “The KPI values derived over time may be stored to build a valuable repository of current and historical performance information for the service, and the repository, itself, may be subject to search query processing”).
As per claim 4, which depends on claim 3, Sainani further teaches wherein the at least one virtual resource is one or more of a virtual desktop, a virtual application, and virtual data storage (see Sainani, [0180]: “from hosts, virtual machines and virtual centers”).
As per claim 5, which depends on claim 2, Sainani further teaches wherein the one or more phases comprise a virtual resource allocation phase and a virtual resource connection phase (see Sainani, [0078]: “in general, a client device 102 or application running on a client device may initiate communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets”; [0083]: “a client application 110 may be or comprise a web browser that a user may use to navigate to one or more websites or other resources provided by one or more host devices 106”; and [0188]: “a cloud-based service refers to a service hosted by one more computing resources that are accessible to end users over a network, for example, by using a web browser or other application on a client device to interface with the remote computing resources”), 
the plurality of processes comprises the virtualization client application, a gateway service, an identity provisioning service, a content switching service, a connection service, and a virtualization agent (see Sainani, [0238]: “For example, a data source 1906 may be defined on an agent computer operating remote from the event-processing system 1902, such as on-site at a customer's location, that transmits source data 1910 to event-processing system 1902 via a communications network (e.g., network 1908)”) and 
to identify the two or more event log entries includes to identify a first event log entry marking reception of input via the user interface requesting access to at least one virtual resource in the list, the at least one virtual resource being hosted by a multi-tenant cloud service, and a second event log entry marking rendering of a representation of the at least one virtual resource via the user interface (see Sainani, [0122]: “the results can include a listing of matching events returned by the query, or some type of visualization of the data from the returned events”; and [0219]: “The KPI values derived over time may be stored to build a valuable repository of current and historical performance information for the service, and the repository, itself, may be subject to search query processing”).
As per claim 6, which depends on claim 1, Sainani further teaches wherein the at least one processor is further configured to display a visualization of the performance profile via the user interface, the visualization comprising an indication of a difference between timestamps stored in the two or more event log entries (see Sainani, [0185]: “The SPLUNK® APP FOR VMWARE® also provides a user interface that enables a user to select a specific time range and then view heterogeneous data comprising events, log data, and associated performance metrics for the selected time range”; and [0244]: “An event may include, for example, a line of data that includes a time reference (e.g., a timestamp), and one or more other values. In the context of server log data, for example, an event may correspond to a log entry for a client request and include the following values: (a) a time value (e.g., including a value for the data and time of the request, such as a timestamp)”).
As per claim 7, which depends on claim 1, Sainani further teaches wherein the at least one processor is further configured to display a visualization of the performance profile via the user interface, the visualization comprising a list of durations of execution of each operation of the plurality of operations (see Sainani, [0185]: “The SPLUNK® APP FOR VMWARE® also provides a user interface that enables a user to select a specific time range and then view heterogeneous data comprising events, log data, and associated performance metrics for the selected time range”).
As per claim 8, which depends on claim 1, Sainani further teaches wherein the at least one processor is further configured to display a visualization of the performance profile via the user interface, the visualization comprising a list of durations of execution of each of the one or more phases (see Sainani, [0165]: “The summarization table can be populated by running a periodic query that scans a set of events to find instances of a specific field-value combination, or alternatively instances of all field-value combinations for a specific field”; and [0185]: “The SPLUNK® APP FOR VMWARE® also provides a user interface that enables a user to select a specific time range and then view heterogeneous data comprising events, log data, and associated performance metrics for the selected time range”).
As per claims 9, 16, and 19, which respectively depend on claims 1, 15, and 18, Sainani further teaches wherein the at least one processor is further configured to: receive a request to improve performance of at least one process of the plurality of processes; identify at least one enhancement available for the at least one process; and initiate deployment of the at least one enhancement to the at least one process (see Sainani, [0090]: “an application marketplace or other application distribution system might distribute the application to a client device based on a request from the client device to download the application”; [0122]: “the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result may comprise different types of data depending on what the query requested”; and [0222]: “The rule can be processed at creation time, and thereafter on a scheduled or on-demand basis. This allows dynamic, rule-based updates to the service definition”).
As per claim 10, which depends on claim 9, Sainani further teaches wherein the memory stores parameters of a machine learning process trained to identify the at least one enhancement by processing features descriptive of a virtual workspace system comprising the virtualization client application and to identify the at least one enhancement comprises to execute the machine learning process using the parameters and the features (see Sainani, [0078]: “the application server may respond with the requested content stored in one or more response packets”; [0122]: “the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result may comprise different types of data depending on what the query requested”; and [0222]: “The rule can be processed at creation time, and thereafter on a scheduled or on-demand basis. This allows dynamic, rule-based updates to the service definition”).
As per claims 11, 17, and 20, which respectively depend on claims 9, 16, and 19, Sainani further teaches wherein the at least one process comprises the virtualization client application, the at least one enhancement comprises a template of configuration information, and to initiate deployment of the at least one enhancement comprises to replace configuration information of the virtualization client application with the template (see Sainani, [0222]: “The rule can be processed at creation time, and thereafter on a scheduled or on-demand basis. This allows dynamic, rule-based updates to the service definition”; and [0225]: “SPLUNK® IT SERVICE INTELLIGENCE™ provides a service-monitoring dashboard visualization based on a user-defined template. The template can include user-selectable widgets of varying types and styles to display KPI information. The content and the appearance of widgets can respond dynamically to changing KPI information”).
As per claim 12, which depends on claim 11, Sainani further teaches wherein the at least one processor is further configured to display, via the user interface, a confirmation of the deployment of the at least one enhancement (see Sainani, [0221]: “The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a “map” showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services”).
As per claim 13, which depends on claim 9, Sainani further teaches wherein the at least one process comprises one or more of a virtualization agent and a connection service, the at least one enhancement comprises a template of configuration information, and to initiate deployment of the at least one enhancement comprises to transmit a notification to an administrator of the virtualization agent or the connection service, the notification comprising a prompt to the administrator to replace configuration information of the one or more of the virtualization agent and the connection service with the template (see Sainani, [0187]: “the system 108 is installed and operates on computing devices directly controlled by the user of the system”; and Sainani, [0225]: “SPLUNK® IT SERVICE INTELLIGENCE™ provides a service-monitoring dashboard visualization based on a user-defined template. The template can include user-selectable widgets of varying types and styles to display KPI information. The content and the appearance of widgets can respond dynamically to changing KPI information”; and [0238]: “For example, a data source 1906 may be defined on an agent computer operating remote from the event-processing system 1902, such as on-site at a customer's location, that transmits source data 1910 to event-processing system 1902 via a communications network (e.g., network 1908)”).
As per claim 14, which depends on claim 9, Sainani further teaches wherein the at least one process comprises one or more of a gateway service, an identify provision service, a content switching service, a virtual workspace service, and a content switching service, the at least one enhancement comprises one or more of a patch and a cache setting, and to initiate deployment of the at least one enhancement comprises to transmit a notification to an administrator of the gateway service, the identity provision service, the content switching service, the virtual workspace service, and the content switching service, the notification comprising a prompt to the administrator to deploy one or more of the patch and the cache setting (see Sainani, [0218]: “To facilitate this data retrieval process, SPLUNK® IT SERVICE INTELLIGENCE™ enables a user to define an IT operations infrastructure from the perspective of the services it provides. In this service-centric approach, a service such as corporate e-mail may be defined in terms of the entities employed to provide the service, such as host machines and network devices”; and [0222]: “The rule can be processed at creation time, and thereafter on a scheduled or on-demand basis. This allows dynamic, rule-based updates to the service definition”).


Conclusion
6.	For the reasons above, claims 1-20 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443